DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 7,455,541). 
	Regarding claim 1, Jackson et al. discloses an electrical power connector 100 for an electrical submersible well pump motor 236, comprising: a housing 103, 104 having a bore (see fig. 10, not labeled) with a longitudinal axis and an inward-facing side wall (see fig. 10, not labeled), the bore having an upper opening for receiving insulated conductors of a power cable 41; a pair of rigid insulators 110, 130 within the bore of the housing, each of the insulators having a cylindrical outward-facing side in contact with the inward-facing side wall; a resilient elastomer seal 120 sandwiched between the insulators and in sealing engagement with the inward-facing side wall; a plurality of passages extending through each of the insulators and the elastomer seal for receiving the insulated conductors; and a wave spring 131  in abutment with one of the insulators that exerts an axial compressive force on the elastomer seal, the wave spring having ends that overlap one another (fig. 1, 2, 6 and 10, column 6, lines 26 - 46).
	Regarding claim 2, Jackson et al. discloses the passages are smooth (fig. 10).
	Regarding claim 3, Jackson et al. discloses the wave spring is in a bottom of the housing and circumscribes electrical terminals that are crimped to the conductors and are mounted in each passage so as to protrude from a lower end of the one of the insulators (fig. 10).
	Regarding claim 4, Jackson et al. discloses connector comprising:-11- #8030645a stop member protruding inward from the inward-facing side wall; an annular shoulder formed on a lower one of the insulators and facing the stop member; and wherein the spring is compressed between the annular shoulder and the stop member (fig. 10, column 6, lines 27 - 40).
	Regarding claim 6, Jackson et al. t discloses he spring exerts a reactive force along a load path through the elastomer seal and into the housing (fig. 10, column 6, lines 27 – 40, for wave spring).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach “insulators comprise a lower insulator and an upper insulator, wherein a lower end of the lower insulator has a reduced diameter to form a nose that spaced radially inward from the housing to form a shoulder on the outer surface of the lower insulator adjacent the nose, wherein an annular stop member is in the housing so that a cavity is formed between the stop member, nose, shoulder, and inner surface of housing, and wherein the wave spring is disposed in the cavity” as recited in claim 5.
Claims 7 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a resilient elastomer seal sandwiched between the upper and lower insulators; oppositely facing shoulders in the housing that respectively are in compressive engagement with outer radial portions of the upper and lower insulators; a plurality of passages extending through the upper and lower insulators and the elastomer seal for receiving insulated electrical conductors of the power cable; and a wave spring in abutment with one of the insulators that exerts an axial compressive force on the elastomer seal” as recited in amended independent claim 7; the prior art of record does not teach “the upper housing exerts a downward force on the upper insulator, elastomer seal and lower seal, axially compressing the spring between the annular shoulder and the stop member and causing the spring to exert a reactive force with a load path through the lower insulator, the elastomer seal spaced radially away from the passages, the upper insulator and into the upper housing” as recited in amended independent claim 16. Claims 8 – 15 and 17 – 20 depend from independent claims 7 or 16 and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed on 11/22/2022 have been fully considered but they are not persuasive.
The applicant argues “Added to Claim 1 is that the spring is a wave spring with ends that overlap one another. While a wave spring is mentioned in Jackson et al. '541 (see, Column 6, lines 33-40), there is no discussion of the wave spring, its structure, or if there is are any overlapping portions”.
	The examiner respectfully points out that Jackson et al. discloses spring 131 is wave spring and by definition has overlapping portion (column 6, lines 26 - 46).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        12/5/2022.


/HARSHAD C PATEL/Primary Examiner, Art Unit 2831